Title: Philadelphia Cash Accounts, 9 May–22 September 1787
From: Washington, George
To: 



[9 May–22 September 1787]

Money recd by me from sundry persons while in Philadelphia between May 27th & Septr 18th


                        
               
                  Cash
               
               
                  May 27—
                  To Mr Mathew Whiting for Mr William Hunter Junr’s Draft on Robt Morris Esqr.
                  50. 0. 0 
               
               
                  
                  To The Estate of Jno. Parke Custis Esqr. recd from Doctr Stuart by Alexr Donnald Esqr. for his draft on Robt Morris Esqr. 894 85/90 Dolls. & Mr Morris’s Note for 200 Dollars
                  410.12. 0 
               
               
                  June 8—
                  To the State of Virginia for the Governor’s draft on Henderson & Co. for
                  125. 0. 0 
               
               
                  13—
                  To Thomas Smith Esqr. recd of him a Suit agt Cunningham in Washington Cty
                  12.10. 0 
               
               
                  
                  To interest on the above Sum
                  1.10. 0 
               
               
                  16—
                  To Robt Morris Esqr. drew out of his hands
                  315. 0. 0 
               
               
                  27—
                  To the Estate of John P. Custis Esqr. recd from Doctr Stuart
                  115. 0. 0 
               
               
                  26—
                  To Robt Morris Esqr. drew out of his hds
                  100. 0. 0 
               
               
                  July 5—
                  To ditto      ditto
                  105. 0. 0 
               
               
                  Augt 10—
                  To Ditto recd of him in full of the Money lodged in his hands
                  180.12. 6 
               
               
                  24—
                  To the State of Virga recd at the Bank of Phila.
                  125. 0. 0 
               
               
                  Septr 1—
                  To Majr Junifer [Daniel of St. Thomas Jenifer] recd from him for his dividend due to the Potomack Cy £6 Sterlg
                  10. 0. 0 
               
               
                  15—
                  To the State of Virga recd from Jno. Blair Esqr.
                  67.10. 0 
               
               
                  18—
                  To Robt Morris Esqr. for a Bill drawn by me on Wakelin Welch Esqr. & Son in London for £100 Sterling
                  175. 0. 0 
               
               
                  
                  Amount brought over Pensya Curry £1792.14.6 eql to
                  1434. 3. 7¼
               
            


               
                  Contra
               
               
                  My Expences to & from Philadelphia & money pd by me on Sundry Accts while there viz. from the 9th of May to the 22d of September inclusively.
               
               
                  May 9th—
                  By Servants 2/4 Expences at Bladensbg 14/
                  0.16. 4 
               
               
                  10—
                  By Ferriages at Elk Ridge 2/10 Exps. at Balto. 51/8
                  2.13. 6 
               
               
                  11—
                  By Exps. at Skerritts 9/9 Servants 1/
                  0.10. 9 
               
               
                  12—
                  By Exps. at Havre de Grass 49/3 Ferrymen 3/9
                  2.13. 0 
               
               
                  12—
                  By Breakfast 6/6 Dinner at the head of Elk 12/
                  0.18. 6 
               
               
                  13—
                  By Exps. @ Willmington 33/10 Do at Chester & Servts 26/7
                  3. 0. 5 
               
               
                  14—
                  By a Barber 7/6 mendg my Coat 1/
                  0. 8. 6 
               
               
                  
                  By a pr Silk stockings 25/  5 yds hair Ribbon 5/
                  1.10. 0 
               
               
                  
                  By Ferriages @ Schuylkill
                  0. 3. 9 
               
               
                  15—
                  By Soap Powder-Puff & a blk Silk Handkf for Will
                  1. 4. 6 
               
               
                  
                  By Charity—or rather to beggars
                  0. 8. 6 
               
               
                  18—
                  By Club at the Schuylkill
                  0.17. 6 
               
               
                  
                  By Mr Barlow pd into the hds of Colo. Humphreys my Subs[criptio]n for 20 Vols. of his Poem entitled the Visions of Columbus @ 1⅓ Dol. each
                  10. 0. 0 
               
               
                  23—
                  By Ferriages in an Excursn up the Schuylkill
                  0.11. 0 
               
               
                  26—
                  By Servts 11/8 Charity 7/6
                  0.19. 2 
               
               
                  27—
                  By 6 ps. Nankeen 54/ 3 pr Nankeen breechs 37/6
                  4.11. 6 
               
               
                  
                  By Charity 35/ A Ticket to the Concert 7/6
                  2. 2. 6 
               
               
                  June 8—
                  By Robt Morris Esqr. put into his hds to be drawn for occasionally
                  410.12. 0 
               
               
                  
                  By Robt Morris Esqr. put into his hds as above
                  125. 0. 0 
               
               
                  9—
                  By Washing 17/6 Ferriages & Servts 21/3
                  1.18. 9 
               
               
                  
                  By Sundries pd by Will
                  0.12. 0 
               
               
                  
                  By Powder puff, Spung, soap, setting Razors &c.
                  0.14. 6 
               
               
                  13—
                  By 3 Concert Tickets
                  1. 2. 6 
               
               
                  
                  By Mr Craig pd him on Acct of Servts board
                  8.15. 0 
               
               
               
                  
                  By 2 pr Stockings for Will
                  0.13. 0 
               
               
                  16—
                  By Washing
                  0.16. 8 
               
               
                  
                  By Govr Clinton pd him by an order on Robt Morris Esqr. 840 Dollars
                  315. 0. 0 
               
               
                  June 17—
                  By Charity 8/4 Ferriages 3/9 mendg my Coat 1/
                  0.13. 1 
               
               
                  
                  By Paper 4/6—23d. Washing 17/6  Club @ Grays 6/
                  1. 8. 0 
               
               
                  26—
                  By Colonel Biddle pd him on acct
                  100. 0. 0 
               
               
                  
                  By a Saddle for Washington Custis
                  5.17. 6 
               
               
                  27—
                  By Robt Morris Esqr. put into his hands
                  115. 0. 0 
               
               
                  
                  By Charity 5/6 Washing 11/ 4 pr screw Hinges 30/
                  2. 6. 6 
               
               
                  
                  By a pair of Breeches for Will
                  1. 2. 6 
               
               
                  July 7—
                  By Washing 20/5 Sundries 11/8
                  1.12. 1 
               
               
                  9—
                  By Colonel Biddle pd him in full of Accts
                  35.19. 4½
               
               
                  
                  By a Play Ticket 7/6 Sundries 7/6
                  0.15. 0 
               
               
                  16—
                  By Mr Craig pd him my Servts board
                  13. 2. 6 
               
               
                  
                  By Washing 17/6 17th Club @ the Tea-party 9/6
                  1. 7. 0 
               
               
                  20—
                  By Servants 3/9 21[s]t Play Ticket 7/6
                  0.11. 3 
               
               
                  21—
                  By Ferriages & Servts 5/ Washing 35/
                  2. 0. 0 
               
               
                  23—
                  By A pr leathr breeches for Paris 15/ Paper 2/
                  0.17. 0 
               
               
                  27—
                  By Josh Cook & Co. Jewellers pd them
                  39.15. 0 
               
               
                  
                  By [John] Wagener pd him for a ps. Linen 25 yds [@] 5/9
                  7. 3. 9 
               
               
                  
                  By 4 Vols. Hudibrass 25/ Sundries 15/
                  2. 0. 0 
               
               
                  28—
                  By Washing 17/6 Sundries 15/
                  1.12. 6 
               
               
                  August 2—
                  By Exps. of my horses & Servts
                  0.17. 6 
               
               
                  3—
                  By a Seal 30/ Black Smith’s Acct 28/ Sunds 7/6
                  3. 5. 6 
               
               
                  4—
                  By Exps. @ Trenton 17/6 Sundries 7/6
                  1. 5. 0 
               
               
                  8—
                  By a Winble Bitt 52/6 1 pr Screw Hinges 7/6
                  3. 0. 0 
               
               
               
                  
                  By the Marquis Chastelleux travels in Engd
                  1.10. 0 
               
               
                  
                  By Sadler’s Acct 16/10 a Fan-Chair 32/6
                  2. 9. 4 
               
               
                  
                  By Will gave him 17/6 10th two Mortise Locks 40/
                  2.17. 6 
               
               
                  10—
                  By Jno. Wagner for 2 ps. linen 50 yds @ 6/2
                  15. 8. 4 
               
               
                  
                  By Thos Billingston, Taylor his Acct pd
                  9. 1.10 
               
               
                  
                  By Josh Rackestraw for self & others for the top of my Cupola
                  24. 7. 1 
               
               
                  
                  By Colo. Biddle pd him
                  11. 5. 0 
               
               
                  11—
                  By Nelson & Wiedman for 14 Bls Plaster of Paris & the cask containing it
                  14. 8. 0 
               
               
                  12—
                  By Washing 15/ Cash given away 4/
                  0.19. 0 
               
               
                  
                  By Cutting a Cypher on my Seal
                  0.15. 0 
               
               
                  14—
                  By Sundries 10/4 a Dog 15/
                  1. 5. 4 
               
               
                  
                  By Thos Palmer for shoes for Mrs Washington
                  3. 5. 6 
               
               
                  16—
                  By Jno. Helm for 25 Yds blk Sattin
                  21.17. 6 
               
               
                  August 18—
                  By Washing 15/ gave away 15/
                  1.10. 0 
               
               
                  
                  By Josh Cook & Co. for a Gold watch-Chain
                  9. 7. 3 
               
               
                  19—
                  By Exps. in a trip to White Marsh
                  1. 3. 9 
               
               
                  
                  By Sundries 7/6 1 pce Cambrick £10.5
                  10.12. 6 
               
               
                  25—
                  By Washing 16/8 Sundries 24/
                  2. 0. 8 
               
               
                  
                  By Accts pd at the City Tavern £8.14 Sunds 7/6
                  9. 1. 6 
               
               
                  31—
                  By Colo. Biddle put into his hands to pay for Sundries 50 Dollars
                  18.15. 0 
               
               
                  Septr 3—
                  By 10½ Yds Cross-barred Muslin @ 11/3
                  5.18. 1½
               
               
                  
                  By 9¾ yds flowered ditto @ 6/6
                  3. 3. 4 
               
               
                  
                  By 6 yds Sash Ribbon 15/ a pr Gloves 7/6
                  1. 2. 6 
               
               
                  4—
                  By Mathew Cary pd him my subscription for his 2d Vol. of the Museum
                  0. 9. 0 
               
               
                  
                  By Dinner & other Exps. in the Country
                  0.17. 6 
               
               
                  5—
                  By a pr Sattin breeches
                  2.18. 9 
               
               
               
                  
                  By Lord Chesterfield’s Letters to his Son 4 Vols.
                  1. 4. 0 
               
               
                  7—
                  By Mr Craig pd him board of my Servts
                  11. 5. 0 
               
               
                  8—
                  By Washing 17/6 mending &c. 11/3
                  1. 8. 9 
               
               
                  12—
                  By two velvet Jocky Caps
                  2.10. 0 
               
               
                  
                  By Beaties Evidence of Religion
                  0. 4. 0 
               
               
                  
                  By Baron Haller’s Letters
                  0. 8. 4 
               
               
                  
                  By Exps. Crossing the Schuylkill &c.
                  0. 7. 6 
               
               
                  14—
                  By Jacanot Muslin @ 12/6 pr Yd
                  3. 2. 6 
               
               
                  15—
                  By a Pocket Looking Glass
                  0. 5. 0 
               
               
                  
                  By a pr Hinges 7/ Washing 13/4
                  1. 0. 4 
               
               
                  17—
                  By 4 Vols. of Don Quixote 22/6 2 do Jno. Buncle 24/
                  2. 6. 6 
               
               
                  
                  By the Coach Maker’s Acct pd
                  51.13. 6 
               
               
                  
                  By the Black Smith’s do pd
                  1.15. 6 
               
               
                  18—
                  By Mr Craig pd him in full for my Servts board
                  4.17. 0 
               
               
                  
                  By Will gave him
                  0.15. 0 
               
               
                  
                  By Mr Helkzimer’s acct of Stablage pd him
                  79. 6. 6 
               
               
                  
                  By a brown Mare
                  20. 0. 0 
               
               
                  
                  By Mr Morris’s Servts gave them 28 Dols.
                  11.10. 0 
               
               
                  
                  By Doctr Shippen pd him for attendg Giles
                  3. 0. 0 
               
               
                  
                  By Doctr Jones pd him for attendg Paris
                  1.15. 0 
               
               
                  
                  By Ferriages 6/ 19th Exps. at Chester 42/
                  2. 8. 0 
               
               
                  19—
                  By do at Chester 3/ Exps. at Willmington 8/3
                  0.11. 3 
               
               
                  
                  By Exps. at Christiana 10/6 Hd Elk 29/2
                  1.19. 8 
               
               
                  20—
                  By mendg Harness
                  0. 7. 6 
               
               
                  
                  By Ferriages at Susquehana 18/ Exps. @ Havre de Grass 17/9
                  1.15. 9 
               
               
                  21—
                  By Exps. @ Skerritts 34/3  Brekft a Balto. 18/6
                  2.12. 9 
               
               
                  
                  By Ferriage at Elk Ridge landing
                  0. 2. 6 
               
               
                  
                  By Servants
                  0. 3. 9 
               
               
                  22—
                  By Breakfast at Bladensburg
                  0.14. 0 
               
               
                  
                  By Ferriage at George Town
                  0. 7. 6 
               
               
               
                  
                  By Dinner &c. in Alexandria amtg to £1.0.9 Virga currency equal to
                  1. 5.11 
               
               
                  
                  [Pa. Currency] 1627.17.9 eql to [Va. Currency]
                  1302. 6. 2½
               
            
